Citation Nr: 1200412	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-19 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for service-connected residuals of a left knee arthroscopy with arthritis.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected synovitis, right knee.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1987 to June 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2006 and the July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The August 2008 rating decision granted an increased evaluation for service-connected residuals of a left knee arthroscopy with arthritis to 30 percent disabling, effective September 14, 2005.  The July 2008 rating decision granted service connection for synovitis, right knee, with a 10 percent rating, effective May 16, 2008.  In addition, the Board notes that with respect to the issue of residuals of left knee arthroscopy with arthritis the RO granted a period of 100 percent disability for convalescence dating from July 27, 2007 to November 1, 2007.  The Board notes that while the rating decisions were promulgated by the Wichita, Kansas, RO, during the course of the appeal the Veteran's file was transferred to the Atlanta, Georgia, RO.  

The Veteran testified before the undersigned at a hearing at the Board in Washington, DC.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by pain, arthritis, limitation of flexion to 10 degrees, at worst; but no removal of semilunar cartilage, no evidence of genu recurvatum, no instability, and no ankylosis.

2.  Resolving any doubt in the Veteran's favor, his service-connected left knee disability has resulted in additional disabling symptomatology manifested by frequent episodes of "locking," pain and effusion into the joint.

3.  The Veteran's right knee disability is manifested by pain, and arthritis; but no compensable limitation of flexion, no semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint, no removal of semilunar cartilage, no evidence of genu recurvatum, no instability, and no ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 30 percent for residuals of a left knee arthroscopy with arthritis manifested by limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

2.  Affording the Veteran the benefit of the doubt, the criteria for a separate 20 percent evaluation for residuals of left knee arthroscopy manifested by "locking," pain and effusion into the joint have been met.  38 U.S.C.A. §§ 1155 (West 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5258 (2011).

3.  The criteria for an initial rating in excess of 10 percent for synovitis, right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5020 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board finds that with regard to the Veteran's claims the letters dated in October 2005 and March 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2006 letter provided this notice to the Veteran.

The Board observes that both the October 2005 and the March 2006 letters were sent to the Veteran prior to the August 2006 and September 2007 rating decisions.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the October 2005 and March 2006 letters fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra.

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment, private treatment records, and VA treatment records are associated with the claims folder.

VA examinations with respect to the issues on appeal were provided in June 2006, May 2008, and October 2010, to include a January 2011 addendum opinion.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they collectively consider all of the pertinent evidence of record, and provide a complete rationale for evaluations provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability rating is at issue, as is the case with the Veteran's claim for entitlement to an increased rating, in excess of 30 percent for service-connected residuals of a left knee arthroscopy with arthritis, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that Veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's service-connected synovitis, right knee.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service-connected synovitis, right knee.  See also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, as noted above, separate ratings can be assigned for separate periods of time based on the facts found, i.e., "staged" ratings.  Fenderson v. West, supra; 38 C.F.R. § 4.2 (2010).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the Veteran's service-connected synovitis, right knee, did not undergo an increase at any time during the relevant appeal period. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Knee disabilities are rated under Diagnostic Codes (DC) 5256 through 5263.  When determining the proper rating for a knee disability it is necessary to consider each applicable Diagnostic Code.  

The Veteran is currently assigned a 10 percent rating for his right knee under Diagnostic Code 5020 and a 30 percent rating for his left knee under Diagnostic Code 5258-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 5020, synovitis is rated on limitation of motion of affected parts, as degenerative arthritis (Diagnostic Code 5003).  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Note 2 states that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A noncompensable rating is assigned when flexion is limited to 60 degrees.  10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A noncompensable rating is assigned when extension is limited to 5 degrees.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  Id.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98 (August 1998).  VA's General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  In this regard, in applying Diagnostic Code 5003, the Court has held in the case of Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See also 38 C.F.R. § 4.59 (2011).
Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee.  A 10 percent rating is warranted for a slight knee disability.  A 20 percent rating is warranted for a moderate knee disability.  A 30 percent rating is warranted for a severe knee disability.  38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate", and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Under Diagnostic Code 5258, a 20 percent evaluation is warranted where there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Diagnostic Code 5259 provides for a maximum evaluation of 10 percent where there has been removal of the semilunar cartilage that is symptomatic.

The Board notes there are other pertinent diagnostic criteria for rating knee disabilities.  As discussed below, however, the objective evidence of record does not contain findings of any of the following:  ankylosis of the knee (rated under Diagnostic Code 5256); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263)  Id.  As such, ratings under these Diagnostic Codes are not applicable.

As noted above, the Veteran is currently assigned a 10 percent rating for his right knee under Diagnostic Code 5020 and a 30 percent rating for his left knee under Diagnostic Code 5258-5260.  The Board notes that the Veteran was assigned the 30 percent rating for his left knee effective September 14, 2005.  The Veteran was also assigned a temporary 100 percent rating for his left knee for convalescence under 38 C.F.R. § 4.30, for the period of July 27, 2007 to November 1, 2007.  The Veteran was again assigned a 30 percent rating for his left knee from November 1, 2007.  The Veteran was assigned a 10 percent rating for his right knee effective May 16, 2008.

The Veteran was afforded a VA examination in June 2006.  The Veteran noted that he had pain, weakness, stiffness, and swelling of both knees, but denied any redness or heat.  The Veteran noted that he had some locking and giving way of both knees.  He described his pain level as 10 out of 10.  He noted that he had flare-ups three to four times a week that lasted 1 to 1.5 hours, where the pain was again at a level 10, but where he was virtually immobilized.  The Veteran noted that while his knees limited his leisure activities, he tended to just work through the pain and his knees did not have any effect on his occupation.  The examiner noted that the Veteran walked very slowly, in obvious pain, into the examination room but did not have a limp.  The Veteran's bilateral knees were normal to visual inspection with no swelling or redness.  Both knees were, however, diffusely tender to even the slightest palpation.  The Veteran exhibited the following range of motion in the left knee:  flexion to 10 degrees with full extension to 0 degrees.  The examiner noted, however, that when the Veteran was placed on the examination table he was able to achieve 45 degrees of flexion in his left knee.  Anterior and posterior drawer tests, medial and lateral collateral ligament stability tests, and the McMurray test were all found to be negative, but the examiner noted that the Veteran was so guarded with regard to any manipulation of the knee that each test was extremely difficult to perform and that the Veteran did not permit adequate testing.  It was additionally noted that the Veteran was not a reliable historian.  

The Board notes that a left knee arthroscopy with debridement and microfracture was performed in July 2007.  The Veteran's preoperative diagnosis was left knee medial meniscal tear.  His postoperative diagnosis was left knee distal femur cartilage defect.  An August 2007 follow-up treatment report noted that the Veteran was placed in a hinged knee brace that allowed for a restricted range of motion of 0 to 30 degrees.  The Veteran walked with assistance from a cane and aside from some pain with range of motion, the pain and swelling were minimal.  The Veteran did report some stiffness in his left knee.  An October 2007 follow-up report noted that the Veteran had a range of motion from 0 degrees to 120 degrees, but painful symptoms still persisted.  A December 2007 follow-up report noted however that the Veteran only had range of motion from 0 to 100 degrees.  

The Veteran was again afforded a VA examination in May 2008.  The examiner noted the Veteran's July 2007 surgical procedure on his left knee and then noted that the Veteran's pain had increased in severity after the surgical procedure.  The Veteran stated that his pain was 10 out of 10 the day of the examination.  The Veteran further noted that the left knee was weak, stiff, tended to swell, tended to become hot and red, and was unstable with periods of locking and giving way.  Finally the Veteran noted that his left knee was easily fatigable.  The Veteran reported treating both knees with the use braces and medication.  The Veteran further reported daily flare-ups with constant maximum pain that caused limitation of motion and functional impairment.  The Veteran stated that he used a cane or a walker to help with the pain of walking.  There was no dislocation, subluxation, or inflammatory arthritis according to the Veteran.  Upon examination it was noted that the Veteran walked with an extremely antalgic gait due to bilateral knee pain.  The Veteran was unable to sit in a chair or on the examination table with his knee flexed in a normal position.  The Veteran presented with slight swelling in his left knee, although there was no increased heat.  The Veteran's left knee flexed to 45 degrees with exquisite pain, although the Veteran had normal extension to 0 degrees.  The Veteran would not allow manipulation of the left knee in order to adequately check for collateral ligament, cruciate ligament, and meniscal damage.  Posterior patellar pressure was very painful and both the medial and lateral knee joint were tender to palpation.  The strength of the left knee was reduced by 50 percent and the Veteran was unable to perform repetitive motion because of the level of pain.  

Examination of the right knee revealed flexion to 105 degrees active and 110 degrees passive, with both causing pain at the extreme of the motion, not throughout.  There was mild pain with posterior patellar pressure and manipulation of the right knee revealed no evidence of cruciate ligament, collateral ligament, or meniscal damage.  The right knee was not swollen and there was no increased heat.  Strength of the right knee was reduced by 15 percent with moderate additional loss of strength with repetitive motion, but no change in range of motion.  
The examiner diagnosed degenerative joint disease of the left knee and noted that the Veteran's left knee pathology had increased in severity following the left knee arthroscopy.  The examiner further noted that while the x-ray taken in conjunction with the examination revealed a normal left knee, a previous MRI indicated joint disease and the post-surgical operative report noted distal femur cartilage defect, indicating significant joint disease.  The x-ray of the right knee revealed effusion which the examiner determined to be synovitis or the beginning of degenerative joint disease.

A February 2008 private treatment report noted that the Veteran had a right knee arthroscopy, partial medial menisectomy after a work related injury.  
A December 2009 VA orthopedic treatment report that noted that the Veteran had bilateral pain that was worse in his left knee.  The Veteran exhibited a range of motion in his left knee of extension to 0 degrees and flexion to 70.  The right knee exhibited a range of motion from 0 degrees extension to 90 degrees of flexion.  It was noted that the Veteran had moderate effusion, but no ligamentous instability to varus or valgus stress and negative Lachman and posterior drawer tests bilaterally.  Associated x-rays revealed mild to moderate degenerative joint disease in both knees. 

The Veteran was again afforded a VA examination in October 2010.  The Veteran noted that six days out of the week he had swelling, locking up, and giving way.  The Veteran further noted that he had weakness, stiffness, and instability bilaterally.  The Veteran also stated that he had flare-ups that caused additional limitation of motion and functional impairment.  The Veteran used a walker and wore knee braces.  Upon examination it was noted that the Veteran had some swelling of the patella inferiorly, but no tenderness on palpation of the patella bilaterally.  The Veteran had some crepitus on flexion and extension.  The Veteran had right knee extension to 0 degrees with flexion to 90 degrees with pain throughout and at the end of the movement and weakness with loss of motion to 85 degrees with repetition.  The Veteran's left knee exhibited extension to 0 degrees with flexion to 120 degrees with no loss of motion, but weakness upon repetition.  The Veteran exhibited no incoordination, no lack of endurance, and no fatigue.  The Veteran was diagnosed with bilateral knee strain.  X-rays taken in conjunction with the examination revealed bipartite patella, but a normal impression bilaterally.  A January 2011 VA addendum opinion further noted no effusion, instability, redness, heat, guarding of movement, deformity, abnormal movement, malalignment, or weakness.  The Veteran had a normal gait and no evidence of abnormal weight bearing.  

With regard to the Veteran's claim for entitlement to an increased rating for residuals of a left knee arthroscopy with arthritis, as noted above, the Veteran is currently assigned a 30 percent disability rating under Diagnostic Code 5258-5260.  The Board notes that the record indicates that the Veteran complains of constant, severe pain with limitation of flexion to, at worst, 10 degrees, and x-ray evidence of degenerative joint disease.  There is objective evidence of effusion.  It is further noted that the Veteran wears a brace on his left knee and uses a cane or walker to ambulate.  Finally the Board notes the Veteran's subjective complaints of locking, giving way, and instability.

With regard to the Veteran's claim for entitlement to an initial rating in excess of 10 percent for synovitis right knee, the Board notes that the Veteran is currently rated under Diagnostic Code 5020, which is rated as degenerative arthritis under Diagnostic Code 5003.  There is x-ray evidence of degenerative joint disease in the right knee.  Additionally, there is evidence of limitation of motion as noted in the May 2008 and October 2010 VA examination reports which noted flexion limited to 105 degrees and 90 degrees respectively.  The Veteran wears a brace on his right knee and uses a cane or walker to ambulate.  Finally the Board notes the Veteran's subjective complaints of locking, giving way, and instability.

In consideration of the above, the Board notes that the Veteran exhibited flexion in his left knee that was at worst limited to 10 degrees as noted in the June 2006 VA examination report.  Flexion limited to 15 degrees warrants a 30 percent rating under Diagnostic Code 5260.  The Board notes that is the maximum rating under that diagnostic code.  As such, the Board notes that the Veteran is not entitled to a higher rating under 5260.

Right knee flexion is not limited to 45 degrees at any time during the appeal period so the Veteran is not entitled to a compensable rating under Diagnostic Code 5260.  Throughout the period on appeal, the Veteran demonstrated full extension in both knees without pain.  Therefore, a rating under Diagnostic Code 5261 is not warranted for either knee.  As such the Veteran does not meet the criteria for a higher evaluation than that already assigned under Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

There is x-ray evidence of degenerative joint disease in the right knee as well as evidence of limitation of motion.  However, as right knee flexion is not limited to 45 degrees at any time during the appeal period, the Veteran's limitation of flexion is noncompensable.  The Veteran is also not entitled to a compensable rating for limitation of motion based on extension.  With x-ray evidence of arthritis and noncompensable and painful limitation of motion the Veteran is entitled to a 10 percent rating under 5020.  Lichtenfels.  Thus, a 10 percent rating is appropriate for the right knee and a higher rating is not warranted based on limitation of motion.  C.F.R. § 4.71a Diagnostic Code 5020 (Diagnostic Code 5003).

The Board has also considered a separate rating for instability under Diagnostic Code 5257.  The evidence demonstrates that the Veteran wore a brace on each knee throughout the period on appeal, and he was documented using a cane and a walker at various VA examinations.  The Board acknowledges the Veteran's subjective complaints of instability; however, VA examinations and treatment records do not document any specific objective findings of instability.  While the Veteran reported a history of giving way in both knees, a separate compensable rating under this Diagnostic Code is not warranted given the lack of objective evidence of knee instability at any point during the period on appeal.

Also, the Board notes there is no medical evidence of malunion or nonunion of the tibia and fibula, or ankylosis associated with the Veteran's service-connected right or left knee disability that would support a higher evaluation under the criteria set forth in Diagnostic Codes 5256 or 5262.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2011).  In addition, with respect to the right knee there has not been any removal of semilunar cartilage and with respect to both knees, no evidence of genu recurvatum; therefore Diagnostic Codes 5259 and 5263 are also not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263 (2011) 

The Board has also considered a 20 percent rating under Diagnostic Code 5258. With respect to the right knee, the evidence does not reflect any findings of symptomatology associated with dislocated semilunar cartilage.  Therefore, a rating under this Diagnostic Code is not warranted for the right knee.

With regard to the left knee, the Board notes that the Veteran was initially assigned a 20 percent rating under Diagnostic Code 5258.  However, the Board finds that the Veteran is also entitled to the 20 percent rating under Diagnostic Code 5258 as there is additional disabling symptomatology that is not necessarily contemplated by the Codes governing limitation of motion in this particular case.  In this regard the Board notes that there is objective evidence of moderate effusion.  (See December 2009 VA treatment note).  The post-operative diagnosis following the Veteran's left knee arthroscopy was a left knee distal femur cartilage defect.  The May 2008 VA examination noted that posterior patellar pressure was very painful and tender to palpation.  It is further noted in the record that the Veteran's left knee was severely disabled and most likely would require a total knee replacement in the future.  Subjectively, it is noted that the Veteran reported at his October 2010 VA examination that his knee "lock[ed] up" six days out of the week and the Veteran has repeatedly reported that he was in constant severe pain at a level of 9/10 or 10/10, especially during flare-ups.  The Board finds that the Veteran's subjective complaints regarding pain and locking in his left knee recorded during the pendency of this appeal are essentially consistent with the objective evidence.  Therefore, the Board finds that a separate 20 percent rating is warranted for the left knee due to manifestations of frequent "locking," pain and effusion under Diagnostic Code 5258.  See 38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that the critical element in the assignment of separate ratings under diagnostic codes is that ... manifestation" (i.e., the symptomatology for any one of the conditions is not duplicative of, or overlapping with, the symptomatology of the other conditions).

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain with and without motion, swelling, and locking.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.  Therefore, the Board finds that a separate 20 percent rating is warranted for the residuals of left knee arthroscopy manifested by frequent episodes of "locking," pain and effusion under Diagnostic Code 5258 in addition to the currently assigned 30 percent rating currently assigned for residuals of left knee arthroscopy manifested by limitation of flexion.  With consideration of the above, the Board finds that the Veteran's right knee disorder does not meet the criteria necessary for an increased evaluation.  

The Board has carefully reviewed the Veteran's own testimony and contentions and the Board understands fully the Veteran's belief that the severity of his service-connected bilateral knee disabilities warrants a higher rating.  However, the Board must rely upon competent medical evidence to determine the diagnosis or clinical features of a disease or disorder.  The Board may not draw its own medical conclusions in reaching a decision.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). While the Veteran, as a lay person, is competent to provide evidence regarding injury and symptomatology, he is not competent to provide evidence regarding diagnosis or the clinical severity of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical professional can provide evidence of diagnosis or clinical severity of a disease or disorder, and in this case the preponderance of the competent medical evidence is against the claim.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of a left knee arthroscopy with arthritis and synovitis, right knee with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his claims.  There is no persuasive evidence in the record to indicate that this service-connected disabilities on appeal would, by themselves, cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board notes that the Veteran reported being retired.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

For the foregoing reasons, the Board finds that the claims for a rating in excess of 10 percent for the Veteran's synovitis, right knee and a rating in excess of 30 percent for residuals of a left knee arthroscopy with arthritis based on limitation of flexion must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  In addition, the Board also concludes that the evidence as a whole, with application of the benefit-of-the-doubt rule, supports the grant of a separate 20 percent rating, but no higher, for residuals of a left knee arthroscopy with arthritis manifested by frequent episodes of "locking," pain and effusion into the joint of the Veteran's service-connected left knee disability.  Id.


ORDER

Entitlement to an increased rating in excess of 30 percent for service-connected residuals of a left knee arthroscopy with arthritis manifested by limitation of flexion is denied.

A separate 20 percent rating for residuals of a left knee arthroscopy with arthritis manifested by frequent episodes of "locking," pain and effusion into the joint is granted, subject to the regulations regarding payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for service-connected synovitis, right knee is denied.

REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected knee disabilities.

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The record indicates that the Veteran has various diagnoses with regard to his lumbar spine including lumbar disc disorder with myelopathy, lumbar spondylosis, and lumbar radiculitis.  The record further indicates that the Veteran's service treatment records note that the Veteran complained of low back pain in November 1988 and March 1991.  The Board notes that the Veteran is currently service connected for residuals of left knee arthroscopy with arthritis and synovitis, right knee.  An October 2009 VA treatment report contained a statement by the treating physician's assistant that the Veteran had musculoskeletal back pain that was secondary to his bilateral knee degenerative joint disease.  

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With consideration of the above, the Board finds that is necessary to remand the issue for a VA examination that addresses whether any current lumbar spine disorder is directly related to the Veteran's active duty service or proximately due to or chronically worsened by service-connected knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the etiology of any currently diagnosed lumbar spine disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination.  

The examiner should address whether any current lumbar spine disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.  

The examiner should also determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any lumbar spine disorder is proximately due to OR, alternatively, aggravated (chronically worsened) by his service-connected knee disabilities.    

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

2. After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


